EXHIBIT 10.2
 
 
Investor Rights Agreement
Dated as of March 25, 2010
between
ION Geophysical Corporation
and
BGP Inc., China national Petroleum Corporation
 
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
 
    Page
Section 1. Certain Definitions
    1  
 
       
Section 2. Replacement of the Original Registration Rights Agreement; Demand
Registration
    5  
 
       
Section 3. Piggyback Registrations
    7  
 
       
Section 4. S-3 Shelf Registration
    8  
 
       
Section 5. Suspension Periods
    9  
 
       
Section 6. Holdback Agreements
    10  
 
       
Section 7. Registration Procedures
    10  
 
       
Section 8. Registration Expenses
    13  
 
       
Section 9. Indemnification for Registration
    14  
 
       
Section 10. Board and Committee Representation Rights
    15  
 
       
Section 11. Information Rights; Voting; Standstill
    16  
 
       
Section 12. Anti-Dilution Rights
    18  
 
       
Section 13. Securities Act Restrictions
    19  
 
       
Section 14. Transfers of Rights and Shares
    20  
 
       
Section 15. Miscellaneous
    21  

 



--------------------------------------------------------------------------------



 



     This Investor Rights Agreement (this “Agreement”), is made and entered into
as of March 25, 2010, by and between ION Geophysical Corporation, a corporation
organized under the laws of the State of Delaware (the “Company”), and BGP Inc.,
China National Petroleum Corporation, a company organized under the People’s
Republic of China (the “Investor”).
     WHEREAS, the Company and the Investor have entered into a Term Sheet dated
October 23, 2009 (the “Transaction Term Sheet”) pursuant to which the Company
has agreed to issue and the Investor has agreed to purchase 23,789,536 shares of
the Company’s common stock, par value $0.01 per share (the “Common Stock”) and,
subject to the terms and conditions of the Stock Purchase Agreement (as defined
below), any additional shares of Common Stock constituting the Excess Shares (as
defined in the Stock Purchase Agreement); and
     WHEREAS, in connection with the execution and delivery of the Transaction
Term Sheet, the Company issued (i) a warrant to purchase Common Stock to the
Investor pursuant to that certain Warrant Issuance Agreement dated as of
October 23, 2009, by and between the Company and the Investor (the “Warrant”),
and (ii) those certain Convertible Promissory Notes (the "Convertible Notes”),
more specifically (A) that certain Convertible Promissory Note dated October 23,
2009, issued by the Company to the Bank of China, New York Branch, and (B) that
certain Convertible Promissory Note, dated October 23, 2009, issued by ION
International S.à r.l., a Luxembourg private company, to such bank, under which
shares of Common Stock may be acquired upon exercise or conversion thereof; and
     WHEREAS, the Company and the Investor are parties to a Stock Purchase
Agreement, dated March 19, 2010 (the “Stock Purchase Agreement”) pursuant to
which the Company and the Investor have set forth the definitive terms and
conditions pursuant to which the Company and the Investor have agreed to issue
and purchase Common Stock as contemplated by the Transaction Term Sheet; and
     WHEREAS, the Company and the Investor have previously entered into that
certain Registration Rights Agreement dated as of October 23, 2009, granting
certain rights to register, under the Securities Act of 1933, as amended,
certain offers and sales of shares of Common Stock (collectively referred to
herein as the “Exercise Shares”) that may be acquired by the Investor in
connection with any exercise of the Warrant and/or conversion of the Convertible
Notes (the “Original Registration Rights Agreement”); and
     WHEREAS, the Company and the Investor desire to terminate the Original
Registration Rights Agreement, and in lieu thereof, to set forth in this
Agreement all understandings of the Company and the Investor concerning their
respective rights and obligations to register under the Securities Act, offers
and sales of the Exercise Shares and the shares of Common Stock acquired by the
Investor under the Stock Purchase Agreement;
     NOW, THEREFORE, in consideration of the mutual covenants and agreements
herein contained and other good and valid consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties to this Agreement
hereby agree as follows:
          Section 1. Certain Definitions.
          In addition to the terms defined elsewhere in this Agreement, the
following terms shall have the following meanings:
          “Affiliate” of any Person means any other Person which directly, or
indirectly through one or more intermediaries, controls, or is controlled by, or
is under common control with, such Person. The term “control” (including the
terms “controlling,” “controlled” and “under common control with”) as used with
respect to any Person means the possession, directly or indirectly, of the
ability or power to direct the management and affairs of such Person, whether
through the ownership of voting securities or by contract, and such ability
shall be deemed to exist when any Person holds a majority of the outstanding
voting securities of such Person.

- 1 -



--------------------------------------------------------------------------------



 



          “Agreement” means this Investor Rights Agreement, including all
amendments, modifications and supplements and any exhibits or schedules to any
of the foregoing, and shall refer to this Investor Rights Agreement as the same
may be in effect at the time such reference becomes operative.
          “beneficially own” means, with respect to any Person, securities of
which such Person or any of such Person’s Affiliates, directly or indirectly,
has “beneficial ownership” as determined pursuant to Rule 13d-3 and Rule 13d-5
of the Exchange Act, including securities beneficially owned by others with whom
such Person or any of its Affiliates has agreed to act together for the purpose
of acquiring, holding, voting or disposing of such securities; provided that a
Person shall not be deemed to “beneficially own” (i) securities tendered
pursuant to a tender or exchange offer made by such Person or any of such
Person’s Affiliates until such tendered securities are accepted for payment,
purchase or exchange, (ii) any security as a result of an oral or written
agreement, arrangement or understanding to vote such security if such agreement,
arrangement or understanding: (a) arises solely from a revocable proxy given in
response to a public proxy or consent solicitation made pursuant to, and in
accordance with, the applicable provisions of the Exchange Act, and (b) is not
also then reportable by such Person on Schedule 13D under the Exchange Act (or
any comparable or successor report). Without limiting the foregoing, a Person
shall be deemed to be the beneficial owner of all Registrable Shares owned of
record by any majority-owned subsidiary of such Person.
          “BGP” has the meaning set forth in Section 10(a).
          “Board” has the meaning set forth in Section 10(a).
          “Business Day” means any day that is not a Saturday, Sunday or other
day on which commercial banks in the United States of America or the People’s
Republic of China are authorized or required by law to remain closed.
          “CFIUS” has the meaning set forth in Section 10(d).
          “Closing” has the meaning set forth in the Stock Purchase Agreement.
          “Closing Date” has the meaning set forth in the Stock Purchase
Agreement.
          “Common Stock” has the meaning set forth in the first Recital hereto.
          “Company” has the meaning set forth in the introductory paragraph.
          “Convertible Notes” has the meaning set forth in the second Recital
hereto.
          “Demand Registration” has the meaning set forth in Section 2(b).
          “Demand Registration Statement” has the meaning set forth in
Section 2(b).
          “Exchange Act” means the Securities Exchange Act of 1934.
          “Exercise Shares” has the meaning set forth in the Recitals.
          “Form S-3” means a registration statement on Form S-3 under the
Securities Act or such successor forms thereto permitting registration of
securities under the Securities Act.
          “Governmental Entity” means any national, federal, state, municipal,
local, territorial, foreign or other government or any department, commission,
board, bureau, agency, regulatory authority or instrumentality thereof, or any
court, judicial, administrative or arbitral body or public or private tribunal.

- 2 -



--------------------------------------------------------------------------------



 



          “HKIAC” has the meaning set forth in Section 15(e)(i).
          “Holdback Agreement” has the meaning set forth in Section 6.
          “Holdback Period” has the meaning set forth in Section 6.
          “Investor” means the Person named as such in the first paragraph of
this Agreement. References herein to the Investor shall apply to Permitted
Transferees who become Investors pursuant to Section 14(a), provided that for
purposes of all thresholds and limitations herein, the actions of the Permitted
Transferees shall be deemed to be aggregated.
          “Investor Director” has the meaning set forth in Section 10(a).
          “Investor Percentage Interest” has the meaning, as of any date, the
percentage equal to (i) the aggregate number of shares of Common Stock
beneficially owned by the Investor (treating any convertible securities or
securities exercisable for shares of Common Stock of the Company that are
beneficially owned by the Investor and/or its Affiliates, as fully converted
into and fully exercised for the underlying Common Stock) divided by (ii) the
total number of outstanding Shares of Common Stock owned by all shareholders of
the Company (and including any convertible securities or securities exercisable
for shares of Common Stock beneficially owned by the Investor and/or its
Affiliates referenced in clause (i)).
          “Investor Rights Termination Event” shall be deemed to have occurred
if, at the close of any Business Day following the Closing, the Investor
Percentage Interest falls under 10.0%; provided that, if the event causing the
reduction in Investor Percentage Interest is due to any action or inaction
entirely outside of the control of the Investor, the “Investor Rights
Termination Event” shall be deemed to have occurred 30 calendar days after such
event if on such date the Investor Percentage Interest is under 10.0% .
          “Issuance Notice” has the meaning set forth in Section 12(c).
          “Lapse Date” has the meaning set forth in Section 12(d).
          “Material Adverse Effect” has the meaning ascribed to the term in the
Stock Purchase Agreement.
          “Minimum Amount” means US$10,000,000.
          “New Qualified Securities” means, any newly issued Shares or
securities convertible into or exchangeable for Shares or which have voting
rights or participation features with Shares, whether publicly or non-publicly
offered, and whether or not in connection with any acquisition of securities or
assets from any third party (for the avoidance of doubt, it being understood
between the parties that such Shares or Securities convertible into Shares shall
include those that may be issued or issuable to any of the current or new
shareholders of the Company, whether by contract, regulatory or court orders or
otherwise), except for (i) any offering pursuant to any equity compensation
plan, equity benefit plan, stock purchase plan, stock option or other similar
plan or program to or for the benefit of any employees, consultants, officers or
directors of the Company approved by the Company’s Board and in existence on
October 23, 2009 or any additional such plans, amendments or programs created
thereafter that are substantially similar to such plans and programs in
existence as of October 23, 2009; (ii) any offering pursuant to any employee
stock purchase plan approved by the Company’s Board and the Company’s
stockholders; (iii) any offering pursuant to any inducement equity compensation
plan issued to employees pursuant to the rules of the New York Stock Exchange;
(iv) any offering pursuant to any bona fide equity compensation plan adopted by
the Company in connection with a bona fide acquisition of a business;
(v) issuances of rights or securities underlying such rights under the Company’s
Stockholders Rights Agreement dated as of December 30, 2008 or (vi) any issuance
pursuant to (a) the conversion or exchange of the Series D-1, D-2 and D-3
Cumulative Convertible Preferred Stock of the Company issued and outstanding as
of the date hereof and in accordance with their respective terms as of the date
hereof, or (b)

- 3 -



--------------------------------------------------------------------------------



 



the conversion or exercise of the Warrant and/or the Convertible Notes in
accordance with their respective terms as of the date hereof.
          “New Qualified Securities Purchase Price” has the meaning set forth in
Section 12(b).
          “Original Registration Rights Agreement” has the meaning set forth in
the Recitals.
          “Person” means any individual, sole proprietorship, partnership,
limited liability company, joint venture, trust, incorporated organization,
association, corporation, institution, public benefit corporation, Governmental
Entity or any other entity.
          “Permitted Transferee” means any direct or indirect Affiliate of the
Investor.
          “Piggyback Registration” has the meaning set forth in Section 3(a).
          “Pingpong Transactions” has the meaning set forth in the Stock
Purchase Agreement.
          “Prospectus” means the prospectus or prospectuses (whether preliminary
or final) included in any Registration Statement and relating to Registrable
Shares, as amended or supplemented and including all material incorporated by
reference in such prospectus or prospectuses.
          “Registrable Shares” means, at any time, (i) the Shares acquired
pursuant to the Stock Purchase Agreement, (ii) the Exercise Shares, (iii) any
New Qualified Securities acquired by the Investor pursuant to Section 12,
(iv) any securities issued by the Company after the date hereof in respect of
the Shares acquired under the Stock Purchase Agreement and/or the Exercise
Shares, by way of a share dividend or share split or in connection with a
combination of shares, recapitalization, merger, consolidation or other
reorganization, but excluding (v) any and all such Shares and other securities
referred to in clauses (i), (ii), (iii) and (iv) that at any time after the date
hereof (a) have been sold pursuant to an effective registration statement or
Rule 144 under the Securities Act, (b) have been sold in a transaction where a
subsequent public distribution of such securities would not require registration
under the Securities Act, (c) are eligible for sale pursuant to Rule 144 under
the Securities Act without limitation thereunder on volume or manner of sale,
(d) are not outstanding or (e) have been transferred to any Person other than
pursuant to the transfers and assignments permitted under Section 14 hereof (or
any combination of clauses (a), (b), (c), (d) and (e)). It is understood and
agreed that, once a security of the kind described in clause (i), (ii), (iii) or
(iv) above becomes a security of the kind described in clause (v) above, such
security shall cease to be a Registrable Share for all purposes of this
Agreement and the Company’s obligations regarding Registrable Shares hereunder
shall cease to apply with respect to such security.
          “Registration Expenses” has the meaning set forth in Section 8(a).
          “Registration Statement” means any registration statement of the
Company which covers any of the Registrable Shares pursuant to the provisions of
this Agreement, including the Prospectus, amendments and supplements to such
Registration Statement, including post-effective amendments, all exhibits and
all documents incorporated by reference in such Registration Statement.
          “Registration Termination Date” means the first date on which there
are no Registrable Shares.
          “S-3 Shelf Registration” has the meaning set forth in Section 4(a).
          “S-3 Shelf Registration Statement” has the meaning set forth in
Section 4(a).
          “SEC” means the Securities and Exchange Commission or any successor
agency.

- 4 -



--------------------------------------------------------------------------------



 



          “Securities Act” means the Securities Act of 1933.
          “Shares” means any shares of the Common Stock. If at any time
Registrable Shares include securities of the Company other than Common Stock,
then, when referring to Shares other than Registrable Shares, “Shares” shall
include the class or classes of such other securities of the Company.
          “Shelf Takedown” has the meaning set forth in Section 4(b).
          “Standstill Period” has the meaning set forth in Section 11(e)(iii).
          “Stock Purchase Agreement” has the meaning set forth in the Recitals.
          “Suspension Period” has the meaning set forth in Section 5.
          “Third Party Holdback Period” means any Holdback Period imposed on the
Investor pursuant to Section 6 in respect of an underwritten offering of Shares
in which (i) the Investor elected not to participate or (ii) the Investor’s
participation was reduced or eliminated pursuant to Section 3(b) or
Section 3(c).
          “Transaction Term Sheet” has the meaning set forth in the first
Recital hereto.
          “underwritten offering” means a registered offering in which
securities of the Company are sold to one or more underwriters on a
firm-commitment basis for reoffering to the public, and "underwritten Shelf
Takedown” means an underwritten offering effected pursuant to an S-3 Shelf
Registration.
          “Warrant” has the meaning set forth in the second Recital hereto.
          In addition to the above definitions, unless the context requires
otherwise:
          (i) any reference to any statute, regulation, rule or form as of any
time shall mean such statute, regulation, rule or form as amended or modified
and shall also include any successor statute, regulation, rule or form from time
to time;
          (ii) “including” shall be construed as inclusive without limitation,
in each case notwithstanding the absence of any express statement to such
effect, or the presence of such express statement in some contexts and not in
others;
          (iii) references to “Section” are references to Sections of this
Agreement;
          (iv) words such as “herein”, “hereof”, “hereinafter” and “hereby” when
used in this Agreement refer to this Agreement as a whole; and
          (v) references to “dollars” and “$” mean U.S. dollars.
          Section 2. Replacement of the Original Registration Rights Agreement;
Demand Registration.
          (a) Original Registration Rights Agreement. By the execution and
delivery of this Agreement, the Original Registration Rights Agreement is hereby
terminated by the Company and the Investor and rendered null and void, and is
hereby superseded in all respects by the terms and conditions of this Agreement,
which, it is agreed and acknowledged, shall govern the understandings between
the Company and the Investor concerning their respective rights and obligations
to register offers and sales of the Registrable Shares under the Securities Act,
and all respective rights and liabilities of such parties in connection
therewith.

- 5 -



--------------------------------------------------------------------------------



 



          (b) Right to Request Registration. Subject to the provisions hereof,
until the Registration Termination Date, the Investor may at any time request
registration under the Securities Act of all or part of the Registrable Shares
separate from an S-3 Shelf Registration (a "Demand Registration”); provided that
(based on the then-current market prices) the number of Registrable Shares
included in the Demand Registration would, if fully sold, yield gross proceeds
to the Investor of at least the Minimum Amount. Subject to Section 2(e) and
Section 5 and Section 7 below, the Company shall (i) file a Registration
Statement registering for resale such number of Registrable Shares as requested
to be so registered pursuant to this Section 2(b) (a "Demand Registration
Statement”) within twenty (20) Business Days after the Investor’s request
therefor and (ii) if necessary, use best efforts to cause such Demand
Registration Statement to be declared effective by the SEC as soon as
practicable thereafter and in any event within sixty (60) calendar days of the
Investor’s request for Demand Registration. If permitted under the Securities
Act, such Registration Statement shall be one that is automatically effective
upon filing.
          (c) Number of Demand Registrations. Subject to the limitations of
Section 2(b), Section 2(e) and Section 4(a), the Investor shall be entitled to
request up to three (3) Demand Registrations in the aggregate under this
Agreement (regardless of the number of Permitted Transferees who may become an
Investor pursuant to Section 14). A Registration Statement shall not count as a
permitted Demand Registration unless and until it has become effective.
          (d) Priority on Demand Registrations. The Company may include Shares
other than Registrable Shares in a Demand Registration for any accounts
(including for the account of the Company) on the terms provided below; and if
such Demand Registration is an underwritten offering, such Shares may be
included only with the consent of the managing underwriters of such offering. If
the managing underwriters of the requested Demand Registration advise the
Company and the Investor requesting such Demand Registration that in their
opinion the number of Shares proposed to be included in the Demand Registration
exceeds the number of Shares which can be sold in such underwritten offering
without materially delaying or jeopardizing the success of the offering
(including the price per share of the Shares proposed to be sold in such
underwritten offering), the Company shall include in such Demand Registration
(i) first, the number of Registrable Shares that the Investor proposes to sell,
and (ii) second, the number of Shares proposed to be included therein by any
other Persons (including Shares to be sold for the account of the Company)
allocated among such Persons in such manner as the Company may determine. If the
number of Shares which can be sold is less than the number of Shares proposed to
be registered pursuant to clause (i) above by the Investor, the amount of Shares
to be sold shall be allocated to the Investor.
          (e) Restrictions on Demand Registrations. The Investor shall not be
entitled to request a Demand Registration (i) within three months after the
Investor has sold Shares in a Demand Registration or an underwritten Shelf
Takedown requested pursuant to Section 4(b) or (ii) at any time when the Company
is diligently pursuing a primary or secondary underwritten offering pursuant to
a Piggyback Registration. Notwithstanding the foregoing, the Company shall not
be obligated to proceed with a Demand Registration if the offering to be
effected pursuant to such registration can be effected pursuant to an S-3 Shelf
Registration and the Company, in accordance with Section 4, effects or has
effected an S-3 Shelf Registration pursuant to which such offering can be
effected.
          (f) Underwritten Offerings. The Investor shall be entitled to request
an underwritten offering pursuant to a Demand Registration, but only if the
number of Registrable Shares to be sold in the offering would reasonably be
expected to yield gross proceeds to the Investor of at least the Minimum Amount
(based on then-current market prices) and only if the request is not made within
three months after the Investor has sold Shares in an underwritten offering
pursuant to (i) a Demand Registration or (ii) an S-3 Shelf Registration. If any
of the Registrable Shares covered by a Demand Registration are to be sold in an
underwritten offering, the Company shall have the right to select the managing
underwriter or underwriters to lead the offering after consultation with the
Investor.
          (g) Effective Period of Demand Registrations. Upon the date of
effectiveness of any Demand Registration for an underwritten offering and if
such offering is priced promptly on or after such date, the Company shall use
reasonable best efforts to keep such Demand Registration Statement effective for
a period equal to sixty (60) days from such date or such shorter period which
shall terminate when all of the Registrable Shares covered by such Demand
Registration have been sold by the Investor. If the Company shall withdraw any
Demand Registration

- 6 -



--------------------------------------------------------------------------------



 



pursuant to Section 5 before such sixty (60) days end and before all of the
Registrable Shares covered by such Demand Registration have been sold pursuant
thereto, the Investor shall be entitled to a replacement Demand Registration
which shall be subject to all of the provisions of this Agreement. A Demand
Registration shall not count against the limit on the number of such
registrations set forth in Section 2(c) if (i) after the applicable Registration
Statement has become effective, such Registration Statement or the related
offer, sale or distribution of Registrable Shares thereunder becomes the subject
of any stop order, injunction or other order or restriction imposed by the SEC
or any other governmental agency or court for any reason not attributable to the
Investor or its Affiliates (other than the Company and its controlled
Affiliates) and such interference is not thereafter eliminated so as to permit
the completion of the contemplated distribution of Registrable Shares or (ii) in
the case of an underwritten offering, the conditions specified in the related
underwriting agreement, if any, are not satisfied or waived for any reason not
attributable to the Investor or its Affiliates (other than the Company and its
controlled Affiliates), and as a result of any such circumstances described in
clause (i) or (ii), less than 75% of the Registrable Shares covered by the
Registration Statement are sold by the Investor pursuant to such Registration
Statement.
          Section 3. Piggyback Registrations.
          (a) Right to Piggyback.
          Whenever prior to the Registration Termination Date the Company
proposes to register any Shares under the Securities Act (other than on a
registration statement on Form S-8, F-8, S-4 or F-4), whether for its own
account or for the account of one or more holders of Shares (other than the
Investor), and the form of registration statement to be used may be used for any
registration of Registrable Shares (a “Piggyback Registration”), the Company
shall give written notice to the Investor of its intention to effect such a
registration and, subject to Section 3(b) and Section 3(c), shall include in
such registration statement and in any offering of Shares to be made pursuant to
that registration statement all Registrable Shares with respect to which the
Company has received a written request for inclusion therein from the Investor
within ten (10) Business Days after the Investor’s receipt of the Company’s
notice or, in the case of a primary offering, such shorter time as is reasonably
specified by the Company in light of the circumstances (provided that only
Registrable Shares of the same class or classes as the Shares being registered
may be included). The Company shall have no obligation to proceed with any
Piggyback Registration and may abandon, terminate and/or withdraw such
registration for any reason at any time prior to the pricing thereof. If the
Company or any other Person other than the Investor proposes to sell Shares in
an underwritten offering pursuant to a registration statement on Form S-3 under
the Securities Act, such offering shall be treated as a primary or secondary
underwritten offering pursuant to a Piggyback Registration.
          (b) Priority on Primary Piggyback Registrations. If a Piggyback
Registration is initiated as a primary underwritten offering on behalf of the
Company and the managing underwriters advise the Company and the Investor (if
the Investor has elected to include Registrable Shares in such Piggyback
Registration) that in their opinion the number of Shares proposed to be included
in such offering exceeds the number of Shares (of any class) which can be sold
in such offering without materially delaying or jeopardizing the success of the
offering (including the price per share of the Shares proposed to be sold in
such offering), the Company shall include in such registration and offering
(i) first, the number of Shares that the Company proposes to sell, and
(ii) second, the number of Shares requested to be included therein by holders of
Shares, including the Investor (if the Investor has elected to include
Registrable Shares in such Piggyback Registration), pro rata among all such
holders on the basis of the number of Shares requested to be included therein by
all such holders or as such holders and the Company may otherwise agree (with
such allocations among different classes of Shares, if more than one are
involved, to be determined by the Company).
          (c) Priority on Secondary Piggyback Registrations. If a Piggyback
Registration is initiated as an underwritten registration on behalf of a holder
of Shares other than the Investor, and the managing underwriters advise the
Company that in their opinion the number of Shares proposed to be included in
such registration exceeds the number of Shares (of any class) which can be sold
in such offering without materially delaying or jeopardizing the success of the
offering (including the price per share of the Shares to be sold in such
offering), then the Company shall include in such registration (i) first, the
number of Shares requested to be included therein by the holder(s) requesting
such registration, (ii) second, the number of Shares requested to be included
therein by other holders of Shares

- 7 -



--------------------------------------------------------------------------------



 



including the Investor (if the Investor has elected to include Registrable
Shares in such Piggyback Registration) and (iii) third, the number of Shares
that the Company proposes to sell, pro rata among such holders on the basis of
the number of Shares requested to be included therein by such holders or as such
holders and the Company may otherwise agree (with allocations among different
classes of Shares, if more than one are involved, to be determined by the
Company).
          (d) Selection of Underwriters. If any Piggyback Registration is a
primary or secondary underwritten offering, the Company shall have the right to
select the managing underwriter or underwriters to administer any such offering.
          (e) Basis of Participations. The Investor may not sell Registrable
Shares in any offering pursuant to a Piggyback Registration unless it (a) agrees
to sell such Shares on the same basis provided in the underwriting or other
distribution arrangements approved by the Company and that apply to the Company
and/or any other holders involved in such Piggyback Registration and (b)
completes and executes all questionnaires, powers of attorney, indemnities,
underwriting agreements, lockups and other documents required under the terms of
such arrangements.
          Section 4. S-3 Shelf Registration.
          (a) Right to Request Registration. Subject to the provisions hereof,
at any time when the Company is eligible to use Form S-3 prior to the
Registration Termination Date, the Investor shall be entitled to request on two
(2) occasions that the Company file a Registration Statement on Form S-3 (or an
amendment or supplement to an existing registration statement on Form S-3) for a
public offering of all or such portion of the Registrable Shares designated by
the Investor pursuant to Rule 415 promulgated under the Securities Act or
otherwise (an “S-3 Shelf Registration”). A request for an S-3 Shelf Registration
may not be made within three months after the Investor has sold Shares in a
Demand Registration or at any time when an S-3 Shelf Registration is in effect
or the Company is diligently pursuing a primary or secondary underwritten
offering pursuant to a registration statement. Upon such request, and subject to
Section 5, the Company shall (i) file a Registration Statement (or any amendment
or supplement thereto) covering the number of shares of Registrable Shares
specified in such request under the Securities Act on Form S-3 (an “S-3 Shelf
Registration Statement”) for public sale in accordance with the method of
disposition specified in such request within twenty (20) Business Days after the
Investor’s written request therefor and (ii) use best efforts, if necessary, to
cause such S-3 Shelf Registration Statement to become effective as soon as
practicable thereafter and in any event within sixty (60) calendar days of the
Investor’s written request for such S-3 Shelf Registration. If permitted under
the Securities Act (and the rules and regulations thereunder), such Registration
Statement shall be one that becomes automatically effective upon filing. The
right to request an S-3 Shelf Registration may be exercised no more than twice
in the aggregate, regardless of the number of Permitted Transferees who may
become an Investor pursuant to Section 11. If the Investor has used its right to
a S-3 Shelf Registration pursuant to this Section 4 and has exercised fewer than
three Demand Registrations, the Investor may elect a third S-3 Shelf
Registration and, upon such election, the number of Demand Registrations
available to the Investor shall be reduced by one.
          (b) Right to Effect Shelf Takedowns. The Investor shall be entitled,
at any time and from time to time when an S-3 Shelf Registration Statement is
effective and until the Registration Termination Date, to sell such Registrable
Shares as are then registered pursuant to such S-3 Registration Statement (each,
a “Shelf Takedown”), but only upon not less than three (3) Business Days’ prior
written notice to the Company (if such takedown is to be underwritten). The
Investor shall be entitled to request that a Shelf Takedown shall be an
underwritten offering; provided that (based on the then-current market prices)
the number of Registrable Shares included in each such underwritten Shelf
Takedown would reasonably be expected to yield gross proceeds to the Investor of
at least the Minimum Amount; provided further, that the Investor shall not be
entitled to request any underwritten Shelf Takedown (i) within three months
after the Investor has sold Shares in an underwritten offering effected pursuant
to a (x) Demand Registration or (y) S-3 Shelf Registration or (ii) at any time
when the Company is diligently pursuing a primary or secondary underwritten
offering of Shares pursuant to a registration statement. The Investor shall give
the Company prompt written notice of the consummation of each Shelf Takedown
(whether or not underwritten).

- 8 -



--------------------------------------------------------------------------------



 



          (c) Priority on Underwritten Shelf Takedowns. The Company may include
Shares other than Registrable Shares in an underwritten Shelf Takedown for any
accounts on the terms provided below, but only with the consent of the managing
underwriters of such offering and the Investor (such consent not to be
unreasonably withheld). If the managing underwriters of the requested
underwritten Shelf Takedown advise the Company and the Investor that in their
opinion the number of Shares proposed to be included in the underwritten Shelf
Takedown exceeds the number of Shares which can be sold in such offering without
materially delaying or jeopardizing the success of the offering (including the
price per share of the Shares proposed to be sold in such offering), the Company
shall include in such underwritten Shelf Takedown (i) first, the number of
Shares that the Investor proposes to sell, and (ii) second, the number of Shares
proposed to be included therein by any other Persons (including Shares to be
sold for the account of the Company) allocated among such Persons in such manner
as the Company may determine. If the number of Shares which can be sold is less
than the number of Registrable Shares proposed to be included in the
underwritten Shelf Takedown pursuant to clause (i) above, the amount of Shares
to be so sold shall be allocated to the Investor. The provisions of this
paragraph (c) apply only to a Shelf Takedown that the Investor has requested be
an underwritten offering.
          (d) Selection of Underwriters. If any of the Registrable Shares are to
be sold in an underwritten Shelf Takedown initiated by the Investor, the Company
shall have the right to select the managing underwriter or underwriters to lead
the offering after consultation with the Investor.
          (e) Effective Period of S-3 Shelf Registrations. The Company shall use
best efforts to keep any S-3 Shelf Registration Statement effective for a period
of 90 days after the later of the following dates (i) the effective date of such
registration statement and (ii) the date on which the applicable holding period
for restricted securities held by an affiliate of the Company pursuant to
Rule 144 under the Securities Act shall have lapsed; provided that such period
shall be extended by the number of days in any Suspension Period commenced
pursuant to Section 5 during such period (as it may be so extended) and by the
number of days in any Third Party Holdback Period commenced during such period
(as it may be so extended). Notwithstanding the foregoing, the Company shall not
be obligated to keep any such registration statement effective, or to permit
Registrable Shares to be registered, offered or sold thereunder, at any time on
or after the Registration Termination Date.
          Section 5. Suspension Periods.
          (a) Suspension Periods. The Company may (i) delay the filing or
effectiveness of a Registration Statement in conjunction with a Demand
Registration or an S-3 Shelf Registration or (ii) prior to the pricing of any
underwritten offering or other offering of Registrable Shares pursuant to a
Demand Registration or an S-3 Shelf Registration, delay such underwritten or
other offering (and, if it so chooses, withdraw any registration statement that
has been filed), but in each case described in clauses (i) and (ii) only if the
Company reasonably determines (x) that proceeding with such an offering would
require the Company to disclose material information that would not otherwise be
required to be disclosed at that time and that the disclosure of such
information at that time would not be in the Company’s best interests, or
(y) that the registration or offering to be delayed would, if not delayed,
materially adversely affect the Company and its subsidiaries taken as a whole or
materially interfere with, or jeopardize the success of, any pending or proposed
material transaction, including any debt or equity financing, any acquisition or
disposition, any recapitalization or reorganization or any other material
transaction, whether due to commercial reasons, a desire to avoid premature
disclosure of information or any other reason. Any period during which the
Company has delayed a filing, an effective date or an offering pursuant to this
Section 5 is herein called a “Suspension Period”. The Company shall act in good
faith and use reasonable best efforts to end the Suspension Period promptly
after the relevant circumstances cease to exist. If pursuant to this Section 5
the Company delays or withdraws a Demand Registration or S-3 Shelf Registration
requested by the Investor, the Investor shall be entitled to withdraw such
request and, if it does so, such request shall not count against the limitation
on the number of such registrations set forth in Section 2 or Section 4. The
Company shall provide prompt written notice to the Investor of the commencement
and termination of any Suspension Period (and any withdrawal of a registration
statement pursuant to this Section 5), but shall not be obligated under this
Agreement to disclose the reasons therefor. The Investor shall keep the
existence of each Suspension Period confidential and refrain from making offers
and sales of Registrable Shares (and direct any other Persons making such offers
and sales to refrain from doing so) during each Suspension

- 9 -



--------------------------------------------------------------------------------



 



Period. In no event (i) may the Company deliver notice of a Suspension Period to
the Investor more than three (3) times in any calendar year and (ii) shall a
Suspension Period or Suspension Periods be in effect for an aggregate of one
hundred and eighty (180) days or more in any calendar year.
          (b) Other Lockups. Notwithstanding any other provision of this
Agreement, the Company shall not be obligated to take any action hereunder that
would violate any lockup or similar restriction binding on the Company in
connection with a prior or pending registration or underwritten offering.
          Section 6. Holdback Agreements.
          The restrictions in this Section 6 shall apply for as long as the
Investor is the beneficial owner of any Registrable Shares. If the Company sells
Shares or other securities convertible into or exchangeable for (or otherwise
representing a right to acquire) Shares in a primary underwritten offering
pursuant to any registration statement under the Securities Act (but only if the
Investor is provided its piggyback rights, if any, in accordance with Section
3(a) and Section 3(b)), or if any other Person sells Shares in a secondary
underwritten offering pursuant to a Piggyback Registration in accordance with
Section 3(a) and Section 3(b), and if the managing underwriters for such
offering advise the Company (in which case the Company promptly shall notify the
Investor) that a public sale or distribution of Shares outside such offering
would materially adversely affect such offering, then, if requested by the
Company, the Investor shall agree, as contemplated in this Section 6, not to
(and to cause its majority-controlled Affiliates not to), in a public sale,
sell, transfer, pledge, issue, grant or otherwise dispose of, directly or
indirectly (including by means of any short sale), or request the registration
of, any Registrable Shares (or any securities of any Person that are convertible
into or exchangeable for, or otherwise represent a right to acquire, any
Registrable Shares) for a period (each such period, a “Holdback Period”)
beginning on the tenth (10th) day before the pricing date for the underwritten
offering and extending through the earlier of (i) the ninetieth (90th) day after
such pricing date (subject to customary automatic extension in the event of the
release of earnings results of or material news relating to the Company) and
(ii) such earlier day (if any) as may be designated for this purpose by the
managing underwriters for such offering (each such agreement of the Investor, a
“Holdback Agreement”). Each Holdback Agreement shall be in writing in form and
substance satisfactory to the Company and the managing underwriters.
Notwithstanding the foregoing, the Investor shall not be obligated to make a
Holdback Agreement unless the Company and each selling shareholder in such
offering also execute agreements substantially similar to such Holdback
Agreement. A Holdback Agreement shall not apply to (i) the exercise of any
warrants or options to purchase shares of the Company (provided that such
restrictions shall apply with respect to the securities issuable upon such
exercise) or (ii) any Shares included in the underwritten offering giving rise
to the application of this Section 6.
          Section 7. Registration Procedures.
          (a) Whenever the Investor requests that any Registrable Shares be
registered pursuant to this Agreement, the Company shall use reasonable best
efforts to effect, as soon as practicable as provided herein, the registration
and the sale of such Registrable Shares in accordance with the intended methods
of disposition thereof, and, pursuant thereto, the Company shall, as soon as
practicable as provided herein:
          (i) subject to the other provisions of this Agreement, prepare and
file with the SEC a Registration Statement with respect to such Registrable
Shares and use best efforts to cause such Registration Statement to become
effective (unless it becomes automatically effective upon filing);
          (ii) prepare and file with the SEC such amendments and supplements to
such Registration Statement and the Prospectus used in connection therewith as
may be necessary to comply with the applicable requirements of the Securities
Act and use best efforts to keep such Registration Statement effective for the
relevant period required hereunder, but no longer than is necessary to complete
the distribution of the Shares covered by such Registration Statement, and to
comply with the applicable requirements of the Securities Act with respect to
the disposition of all the Shares covered by such Registration Statement during
such period in accordance with the intended methods of disposition set forth in
such Registration Statement;

- 10 -



--------------------------------------------------------------------------------



 



          (iii) use reasonable best efforts to obtain the withdrawal of any
order suspending the effectiveness of any Registration Statement, or the lifting
of any suspension of the qualification or exemption from qualification of any
Registrable Shares for sale in any jurisdiction in the United States;
          (iv) deliver, without charge, such number of copies of the preliminary
and final Prospectus and any supplement thereto as the Investor may reasonably
request in order to facilitate the disposition of the Registrable Shares of the
Investor covered by such Registration Statement in conformity with the
requirements of the Securities Act;
          (v) use reasonable best efforts to register or qualify such
Registrable Shares under such other securities or blue sky laws of such U.S.
jurisdictions as the Investor reasonably requests and continue such registration
or qualification in effect in such jurisdictions for as long as the applicable
Registration Statement may be required to be kept effective under this Agreement
(provided that the Company will not be required to (I) qualify generally to
transact business in any jurisdiction where it would not otherwise be required
to qualify but for this subparagraph (v), (II) subject itself to taxation in any
such jurisdiction or (III) consent to general service of process in any such
jurisdiction);
          (vi) notify the Investor and each distributor of such Registrable
Shares identified by the Investor, at any time when a Prospectus relating
thereto would be required under the Securities Act to be delivered by such
distributor, of the occurrence of any event as a result of which the Prospectus
included in such Registration Statement contains an untrue statement of a
material fact or omits a material fact necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading, and,
at the request of the Investor, the Company shall use reasonable best efforts to
prepare, as soon as practicable, a supplement or amendment to such Prospectus so
that, as thereafter delivered to any prospective purchasers of such Registrable
Shares, such Prospectus shall not contain an untrue statement of a material fact
or omit to state any material fact necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading;
          (vii) in the case of an underwritten offering in which the Investor
participates pursuant to a Demand Registration, a Piggyback Registration or an
S-3 Shelf Registration, enter into an underwriting agreement, containing such
provisions (including provisions for indemnification, lockups, opinions of
counsel and comfort letters), and take all such other customary and reasonable
actions as the managing underwriters of such offering may request in order to
facilitate the disposition of such Registrable Shares (including, making members
of senior management of the Company available at reasonable times and places to
participate in “road-shows” that the managing underwriter determines are
necessary to effect the offering);
          (viii) in the case of an underwritten offering in which the Investor
participates pursuant to a Demand Registration, a Piggyback Registration or an
S-3 Shelf Registration, and to the extent not prohibited by applicable law,
(A) make reasonably available, for inspection by the managing underwriters of
such offering and one attorney and accountant acting for such managing
underwriters, pertinent corporate documents and financial and other records of
the Company and its subsidiaries and controlled Affiliates, (B) cause the
Company’s officers and employees to supply information reasonably requested by
such managing underwriters or attorney in connection with such offering,
(C) make the Company’s independent accountants available for any such managing
underwriters’ due diligence and have them provide customary comfort letters to
such underwriters in connection therewith; and (D) cause the Company’s counsel
to furnish customary legal opinions to such underwriters in connection
therewith; provided however that such records and other information shall be
subject to such confidential treatment as is customary for underwriters’ due
diligence reviews;
          (ix) prior to the issuance of such Registrable Shares, cause all such
Registrable Shares to be listed on each primary securities exchange (if any) on
which securities of the same class issued by the Company are then listed,
subject only to the official notice of issuance of such Registrable Shares;

- 11 -



--------------------------------------------------------------------------------



 



          (x) provide a transfer agent and registrar for all such Registrable
Shares not later than the effective date of such Registration Statement and, a
reasonable time before any proposed sale of Registrable Shares pursuant to a
Registration Statement, provide the transfer agent with printed certificates for
the Registrable Shares to be sold, subject to the provisions of Section 14;
          (xi) make generally available to its shareholders a consolidated
earnings statement (which need not be audited) for a period of twelve
(12) months beginning after the effective date of the Registration Statement as
soon as reasonably practicable after the end of such period, which earnings
statement shall satisfy the requirements of an earning statement under Section
11(a) of the Securities Act and Rule 158 thereunder; and
          (xii) promptly notify the Investor and the managing underwriters of
any underwritten offering, if any:
     (1) when the Registration Statement, any pre-effective amendment, the
Prospectus or any Prospectus supplement or any post-effective amendment to the
Registration Statement has been filed and, with respect to the Registration
Statement or any post-effective amendment, when the same has become effective;
     (2) of any request by the SEC for amendments or supplements to the
Registration Statement or the Prospectus or for any additional information
regarding the Investor;
     (3) of the notification to the Company by the SEC of its initiation of any
proceeding with respect to the issuance by the SEC of any stop order suspending
the effectiveness of the Registration Statement; and
     (4) of the receipt by the Company of any notification with respect to the
suspension of the qualification of any Registrable Shares for sale under the
applicable securities or blue sky laws of any jurisdiction.
          For the avoidance of doubt, the provisions of clauses (vii), (viii),
(xi) and (xii) of this Section 7(a) shall apply only in respect of an
underwritten offering and only if (based on market prices at the time the
offering is requested by the Investor) the number of Registrable Shares to be
sold in the offering would reasonably be expected to yield gross proceeds to the
Investor of at least the Minimum Amount.
          (b) No Registration Statement (including any amendments thereto) shall
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein, or necessary to make the statements therein not
misleading, and no Prospectus (including any supplements thereto) shall contain
any untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading, in each case, except for any untrue
statement or alleged untrue statement of a material fact or omission or alleged
omission of a material fact made in reliance on and in conformity with written
information furnished to the Company by or on behalf of the Investor or any
underwriter or other distributor specifically for use therein.
          (c) At all times after the Company has filed a registration statement
with the SEC pursuant to the requirements of the Securities Act and until the
Registration Termination Date, the Company shall use reasonable best efforts to
continuously maintain in effect the registration statement of Common Stock under
Section 12 of the Exchange Act and to use reasonable best efforts to file all
reports required to be filed by it under the Securities Act and the Exchange Act
and the rules and regulations adopted by the SEC thereunder, all to the extent
required to enable the Investor to be eligible to sell Registrable Shares (if
any) pursuant to Rule 144 under the Securities Act.

- 12 -



--------------------------------------------------------------------------------



 



          (d) The Company may require the Investor and each distributor of
Registrable Shares as to which any registration is being effected to furnish to
the Company information regarding such Person and the distribution of such
securities as the Company may from time to time reasonably request in connection
with such registration.
          (e) The Investor agrees by having its Common Stock treated as
Registrable Shares hereunder that, upon being advised in writing by the Company
of the occurrence of an event pursuant to Section 7(a)(vi), the Investor will
immediately discontinue (and direct any other Persons making offers and sales of
Registrable Shares to immediately discontinue) offers and sales of Registrable
Shares pursuant to any Registration Statement (other than those pursuant to a
plan that is in effect prior to such time and that complies with Rule 10b5-1 of
the Exchange Act) until it is advised in writing by the Company that the use of
the Prospectus may be resumed and is furnished with a supplemented or amended
Prospectus as contemplated by Section 7(a)(vi), and, if so directed by the
Company, the Investor will deliver to the Company all copies, other than
permanent file copies then in the Investor’s possession, of the Prospectus
covering such Registrable Shares current at the time of receipt of such notice.
          (f) The Company may prepare and deliver an issuer free-writing
prospectus (as such term is defined in Rule 405 under the Securities Act) in
lieu of any supplement to a prospectus, and references herein to any
“supplement” to a Prospectus shall include any such issuer free-writing
prospectus. Neither the Investor nor any other seller of Registrable Shares may
use a free-writing prospectus to offer or sell any such shares without the
Company’s prior written consent.
          (g) It is understood and agreed that any failure of the Company to
file a registration statement or any amendment or supplement thereto or to cause
any such document to become or remain effective or usable within or for any
particular period of time as provided in Section 2, Section 4 or Section 7 or
otherwise in this Agreement, due to reasons that are not reasonably within its
control, or due to any refusal of the SEC to permit a registration statement or
prospectus to become or remain effective or to be used because of unresolved SEC
comments thereon (or on any documents incorporated therein by reference) despite
the Company’s good faith and reasonable best efforts to resolve those comments,
shall not be a breach of this Agreement.
          (h) It is further understood and agreed that the Company shall not
have any obligations under this Section 7 at any time on or after the
Registration Termination Date, unless an underwritten offering in which the
Investor participates has been priced but not completed prior to the
Registration Termination Date, in which event the Company’s obligations under
this Section 7 shall continue with respect to such offering until it is so
completed (but not more than 60 days after the commencement of the offering).
          (i) Notwithstanding anything to the contrary in this Agreement, the
Company shall not be required to file a Registration Statement or include
Registrable Shares in a Registration Statement unless it has received from the
Investor all reasonably requested information needed to be provided by the
Investor for inclusion therein.
          Section 8. Registration Expenses.
          (a) All expenses incident to the Company’s performance of or
compliance with this Agreement, including all registration and filing fees, fees
and expenses of compliance with securities or blue sky laws, FINRA fees, listing
application fees, printing expenses, transfer agent’s and registrar’s fees, cost
of distributing Prospectuses in preliminary and final form as well as any
supplements thereto, and fees and disbursements of counsel for the Company and
all independent certified public accountants and other Persons retained by the
Company (all such expenses being herein called "Registration Expenses”) (but not
including any underwriting discounts or commissions attributable to the sale of
Registrable Shares or fees and expenses of counsel and any other advisor
representing any underwriters or other distributors), shall be borne by the
Company. The Investor shall bear the cost of all underwriting discounts and
commissions associated with any sale of Registrable Shares and shall pay all of
its own costs and expenses, including all fees and expenses of any counsel (and
any other advisers) representing the Investor and any stock transfer taxes.

- 13 -



--------------------------------------------------------------------------------



 



          (b) The obligation of the Company to bear the expenses described in
Section 8(a) shall apply irrespective of whether a registration, once properly
demanded or requested becomes effective or is withdrawn or suspended; provided
however, that Registration Expenses for any Registration Statement withdrawn
solely at the request of the Investor (unless withdrawn following commencement
of a Suspension Period pursuant to Section 5) shall be borne by the Investor.
          Section 9. Indemnification for Registration.
          (a) The Company shall indemnify, to the fullest extent permitted by
law, the Investor and each Person who controls the Investor (within the meaning
of the Securities Act) against all losses, claims, damages, liabilities,
judgments, costs (including reasonable costs of investigation) and expenses
(including reasonable attorneys’ fees) arising out of or based upon any untrue
or alleged untrue statement of a material fact contained in any Registration
Statement or Prospectus or any amendment thereof or supplement thereto or
arising out of or based upon any omission or alleged omission of a material fact
required to be stated therein or necessary to make the statements therein not
misleading, except insofar as the same are made in reliance and in conformity
with information furnished in writing to the Company by the Investor expressly
for use therein. In connection with an underwritten offering in which the
Investor participates conducted pursuant to a registration effected hereunder,
the Company shall indemnify each participating underwriter and each Person who
controls such underwriter (within the meaning of the Securities Act) to the same
extent as provided above with respect to the indemnification of the Investor.
          (b) In connection with any Registration Statement in which the
Investor is participating, the Investor shall furnish to the Company in writing
such information as the Company reasonably requests for use in connection with
any such Registration Statement or Prospectus, or amendment or supplement
thereto, and shall indemnify, to the fullest extent permitted by law, the
Company, its officers and directors and each Person who controls the Company
(within the meaning of the Securities Act) against all losses, claims, damages,
liabilities, judgments, costs (including reasonable costs of investigation) and
expenses (including reasonable attorneys’ fees) arising out of or based upon any
untrue or alleged untrue statement of material fact contained in the
Registration Statement or Prospectus, or any amendment or supplement thereto, or
arising out of or based upon any omission or alleged omission of a material fact
required to be stated therein or necessary to make the statements therein not
misleading, but only to the extent that the same are made in reliance and in
conformity with information furnished in writing to the Company by or on behalf
of the Investor expressly for use therein.
          (c) Any Person entitled to indemnification hereunder shall (i) give
prompt written notice to the indemnifying Person of any claim with respect to
which it seeks indemnification and (ii) permit such indemnifying Person to
assume the defense of such claim with counsel reasonably satisfactory to the
indemnified Person. Failure so to notify the indemnifying Person shall not
relieve it from any liability that it may have to an indemnified Person except
to the extent that the indemnifying Person is materially and adversely
prejudiced thereby. The indemnifying Person shall not be subject to any
liability for any settlement made by the indemnified Person without its consent
(but such consent will not be unreasonably withheld). An indemnifying Person who
is entitled to, and elects to, assume the defense of a claim shall not be
obligated to pay the fees and expenses of more than one counsel (in addition to
one local counsel) for all Persons indemnified (hereunder or otherwise) by such
indemnifying Person with respect to such claim (and all other claims arising out
of the same circumstances), unless in the reasonable judgment of any indemnified
Person there may be one or more legal or equitable defenses available to such
indemnified Person which are in addition to or may conflict with those available
to another indemnified Person with respect to such claim, in which case such
maximum number of counsel for all indemnified Persons shall be two rather than
one. If an indemnifying Person is entitled to, and elects to, assume the defense
of a claim, the indemnified Person shall continue to be entitled to participate
in the defense thereof, with counsel of its own choice, but, except as set forth
above, the indemnifying Person shall not be obligated to reimburse the
indemnified Person for the costs thereof. The indemnifying Person shall not
consent to the entry of any judgment or enter into or agree to any settlement
relating to a claim or action for which any indemnified Person would be entitled
to indemnification by any indemnified Person hereunder unless such judgment or
settlement imposes no ongoing obligations on any such indemnified Person and
includes as an unconditional term the giving, by all relevant claimants and
plaintiffs to such indemnified Person, a release, satisfactory in form and
substance to such indemnified Person, from all liabilities in respect of such
claim or action for

- 14 -



--------------------------------------------------------------------------------



 



which such indemnified Person would be entitled to such indemnification. The
indemnifying Person shall not be liable hereunder for any amount paid or payable
or incurred pursuant to or in connection with any judgment entered or settlement
effected with the consent of an indemnified Person unless the indemnifying
Person has also consented to such judgment or settlement.
          (d) The indemnification provided for under this Agreement shall remain
in full force and effect regardless of any investigation made by or on behalf of
the indemnified Person or any officer, director or controlling Person of such
indemnified Person and shall survive the transfer of securities and the
Registration Termination Date but only with respect to offers and sales of
Registrable Shares made before the Registration Termination Date or during the
period following the Registration Termination Date referred to in Section 7(h).
          (e) If the indemnification provided for in or pursuant to this
Section 9 is due in accordance with the terms hereof, but is held by a court to
be unavailable or unenforceable in respect of any losses, claims, damages,
liabilities or expenses referred to herein, then each applicable indemnifying
Person, in lieu of indemnifying such indemnified Person, shall contribute to the
amount paid or payable by such indemnified Person as a result of such losses,
claims, damages, liabilities or expenses in such proportion as is appropriate to
reflect the relative fault of the indemnifying Person on the one hand and of the
indemnified Person on the other in connection with the statements or omissions
which result in such losses, claims, damages, liabilities or expenses as well as
any other relevant equitable considerations. The relative fault of the
indemnifying Person on the one hand and of the indemnified Person on the other
shall be determined by reference to, among other things, whether the untrue or
alleged untrue statement of a material fact or the omission or alleged omission
to state a material fact relates to information supplied by the indemnifying
Person or by the indemnified Person, and by such Person’s relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission. In no event shall the liability of the indemnifying
Person be greater in amount than the amount for which such indemnifying Person
would have been obligated to pay by way of indemnification if the
indemnification provided for under Section 9(a) or 9(b) hereof had been
available under the circumstances.
          Section 10. Board and Committee Representation Rights.
          (a) Initial Election of Director. As soon as practicable (and in any
event within five (5) Business Days) following the Closing, (i) the number of
directors to constitute the entire Board of Directors of the Company (the
“Board”) shall increase by one (1) and (ii) the Board will elect or appoint to
the Board, a nominee designated by Investor (“Investor Director”) to fill such
vacancy; provided however, that it shall be a condition precedent to any such
designation or appointment that such nominee shall satisfy the applicable
qualification requirements under any applicable law, regulation or rules of any
securities exchange on which the Company’s shares of Common Stock are then
listed or quoted for trading. To the extent permitted by the terms of the
Company’s Certificate of Incorporation, Bylaws and applicable law, such Investor
Director shall be appointed to that class of directors within the Board, which
as of the date of such appointment, has the longest remaining term until
re-election. The term “Investor” for the purposes of this Section 10(a) shall
mean only BGP Inc., China National Petroleum Corporation (“BGP”), unless BGP
transfers in full its ownership of Shares to a Permitted Transferee, in which
case Investor shall refer to such Permitted Transferee.
          (b) Continuing Election of Investor Director. Until an Investor Rights
Termination Event, (i) Investor shall be entitled to, but not obligated to,
designate for election or appointment a nominee to be the Investor Director to
serve on the Board, (ii) the Company shall cause the nomination of the Investor
Director, or a replacement nominee for Investor Director designated by the
Investor, to be included in the nominees proposed by the Board to the
stockholders of the Company for election at the next annual meeting of
stockholders of the Company at which directors of the class of directors in
which the Investor Director serves are to be elected by the stockholders (or, if
agreed to by Investor, another class of directors of the Board, subject to the
provisions of the Company’s Certificate of Incorporation and Bylaws) and
(iii) the Company shall use its reasonable best efforts to ensure that the
Investor Director shall be elected to the Board, including soliciting proxies in
favor of the election of such Investor Director at any stockholder meetings of
the Company. Promptly following the occurrence of any Investor Rights
Termination Event, the Investor will cause such Investor Director to tender his
resignation as a member of the Board.

- 15 -



--------------------------------------------------------------------------------



 



          (c) Committee Appointment. To the extent that the Investor Director
meets the applicable qualification requirements pursuant to applicable law and
rules and regulations of the New York Stock Exchange and the Commission, if the
Investor requests that the Investor Director be nominated to one or more of the
following committees of the Board selected by the Investor: the Compensation
Committee, the Governance Committee, the Finance Committee and/or the Audit
Committee, the Company shall inform the members of the Governance Committee (or
other successor body for nomination of directors to committees) of such request
and the Governance Committee shall take into consideration such request in
accordance with its internal policies.
          (d) Information Rights of Investor Director. Except with respect to
(i) information and discussions relating to competition with Investor,
(ii) related party transactions with Investor; (iii) conflicts of interest
involving the Investor Director or (iv) as may be restricted or prohibited by
applicable laws (which include U.S. export control laws) or voluntary agreements
with any governmental entity that have been approved by the Investor (including
the Committee on Foreign Investment in the United States (“CFIUS”) or a member
agency of CFIUS), the Investor Director shall have access to information
available to any other members of the Board. The immediately preceding
sentence’s reference to “applicable laws” shall include, but not be limited to,
U.S. export control laws, and the Investor Director shall have access to the
Company’s products, software, and technology only to the extent permitted by
applicable U.S. export control laws and any licenses held by the Company
thereunder, provided that the Company shall use its best efforts to procure all
such licenses, if and when required, so that the Investor Director would be
afforded access to information available to any other members of the Board. The
Company may require that such access be preceded by a certification of Investor
that no products, software, or technology will be re-exported, transferred, or
conveyed except in compliance with U.S. export control laws. The Investor shall
cause the Investor Director to at all times comply with policies, regulations
and laws applicable to all the other members of the Board.
          (e) Replacements. Until an Investor Rights Termination Event, in the
event that any Investor Director shall cease to serve as a director of the
Company, whether due to such Investor Director’s death, disability, resignation
or removal, the Company shall cause the Board to appoint a replacement Investor
Director designated by Investor to fill the vacancy created by such death,
disability, resignation or removal.
          (f) Fees and Expenses. The Company shall pay the Investor Director
such customary fees as it pays to other directors for their service on the Board
and shall reimburse all reasonable expenses of the Investor Director related to
all Board activities, including but not limited to international travel expenses
associated with attending any meetings of the Board (or any committee thereof)
in person or electronically, but subject in all respects to the Company’s
policies regarding expense reimbursement applicable to all directors of the
Company.
          (g) Directors’ Indemnification; Insurance. The Bylaws of the Company,
as they may be subsequently amended from time to time, shall at all times
provide for the indemnification of the directors of the Company, including their
respective heirs, executors and administrators, to the maximum extent permitted
under the law of the jurisdiction in which the Company is organized. The Company
shall provide the Investor Director with directors’ and officers’ insurance
coverage to the same extent as it provides directors’ and officers’ insurance
coverage to all directors of the Company.
          Section 11. Information Rights; Voting; Standstill.
          (a) Information. Until an Investor Rights Termination Event, the
Investor shall enjoy information rights and certifications as to such
information substantially similar to those enjoyed by other stockholders of the
Company of similar stature.
          (b) Access. Notwithstanding Section 11(a) above, Investor shall have
access to the Company’s products, software and technology only to the extent
permitted by applicable U.S. export control laws and any licenses held by the
Company thereunder, provided that the Company shall use its best efforts to
procure all such licenses, if and when required, so that Investor would be
afforded access to information substantially similar to those enjoyed by other
stockholders of similar stature. The Company may require that such access be
preceded by a

- 16 -



--------------------------------------------------------------------------------



 



certification of the Investor that no products, software, or technology will be
re-exported, transferred, or conveyed except in compliance with U.S. export
control laws.
          (c) Financial Information. Investor may request the Company, at
Investor’s expense, to provide Investor or its representatives with reasonable
access and assistance in preparing such financial statements and other reports
and materials as may be required by Investor with respect to its Shares so as to
enable Investor to comply with any financial and other regulatory reporting
requirements required under applicable law or regulation.
          (d) Voting. Investor agrees to cause each share of Common Stock
beneficially owned by it that is entitled to vote in any election for directors
to be present in person or represented by proxy at all meetings of stockholders
of the Company, so that all such shares shall be counted as present for
determining the presence of a quorum at such meetings. The provisions of this
Section 11(d) shall not apply at any time that the Company is not in compliance
with its obligations under Section 10(a) and Section 10(b), or following the
occurrence of an Investor Rights Termination Event.
          (e) Standstill.
          (i) During the Standstill Period (as defined below), except as
expressly contemplated by the Stock Purchase Agreement and the related
transactions in connection therewith, the Investor shall not, and shall not
permit any of its subsidiaries to, without the prior written consent of the
Company, (A) effect or propose (whether publicly or otherwise) to effect, or
announce any intention to effect or cause or participate in, or (B) facilitate
or encourage any other Person to effect or propose (whether publicly or
otherwise) to effect or participate in,
     (1) except pursuant to the terms of this Agreement, any acquisition of any
capital stock or rights or options to acquire any capital stock (or beneficial
ownership thereof) of the Company in connection with or for purposes of changing
the control of the Company or influencing the management, the Board or the
fundamental policies of the Company;
     (2) any tender or exchange offer, merger or other business combination
involving the Company or any of its subsidiaries, or assets of the Company or
any of its subsidiaries constituting a significant portion of the consolidated
assets of the Company and its subsidiaries;
     (3) any “solicitation” of “proxies” (as such terms are used in the proxy
rules promulgated under the Securities Exchange Act of 1934, as amended (the
“Exchange Act) by the SEC) or consents to vote any voting securities of the
Company, in favor of the removal by the stockholders of the Company of any
member or members of the Board (other than the Investor Director) or to vote in
opposition to any proposal to be made to the stockholders of the Company that
has been duly adopted and approved by the Board;
     (4) calling, or seeking to call, a meeting of the stockholders of the
Company with respect to any of the matters set forth in Section 11(e)(i)(1),
Section 11(e)(i)(2) or Section 11(e)(i)(3) above, or
     (5) forming, joining or in any way participating in a “group” (within the
meaning of Section 13(d)(3) of the Exchange Act) with respect to any securities
of the Company or otherwise acting in concert with any Person in respect of any
such securities, in connection with any of the matters set forth in
Section 11(e)(i)(1), Section 11(e)(i)(2), or 11(e)(i)(3) above.

- 17 -



--------------------------------------------------------------------------------



 



          (ii) During the Standstill Period, the Investor shall use its best
efforts to cause its direct parent entity not to undertake any of the actions
set forth in Section 11(e)(i) above without the prior written consent of the
Company.
          (iii) The provisions of this Section 11(e) shall not apply at any time
that the Company is not in compliance with its obligations under Sections 10(a)
and (b) above. “Standstill Period” shall mean the period from the date hereof
until the earlier of (A) the fourth anniversary of the Closing Date, and (B) the
occurrence of an Investor Rights Termination Event. In addition, the Standstill
Period shall be suspended, and the restrictions of this Section 11(e) shall not
apply, upon the failure of any nominee of Investor to be elected as the Investor
Director to the Board within 60 calendar days following any annual or special
meeting of stockholders of the Company at which an Investor nominee stood for
election but was nevertheless not elected, provided that the Standstill Period
shall resume and the restrictions of this Section 11(e) shall apply, from and
after the date that such nominee of Investor (or an alternate nominee designated
by the Investor) is elected or appointed to the Board as the Investor Director.
          (iv) Contemporaneously with the execution and delivery of this
Agreement, the respective rights and obligations of Investor and the Company
pursuant to those standstill provisions contained in Section 10 of that certain
Non-Disclosure Agreement dated as of August 7, 2009 by and between Investor and
the Company, shall thereupon terminate and be rendered null and void and of no
effect for all purposes thereafter.
          Section 12. Anti-Dilution Rights.
          (a) Sale of New Qualified Securities. The Company hereby grants to
Investor a pre-emptive right to purchase, at the New Qualified Securities
Purchase Price, up to its pro rata share of any New Qualified Securities which
the Company may, from time to time, propose to sell, offer or issue. The
Investor’s pro rata share, for purposes of the pre-emptive right under this
Section 12, shall be the Investor Percentage Interest immediately prior to the
issuance of New Qualified Securities; provided that the Investor’s rights to
exercise its pre-emptive rights under this Section 12 to purchase New Qualified
Securities shall be subject in all respects to the rules and regulations of the
New York Stock Exchange (while the Company is so listed), including any
applicable rules requiring the approval by the stockholders of the Company with
respect to the issuance and sale of more than 19.99% of the outstanding shares
of Common Stock.
          (b) Price of New Qualified Securities. The purchase price (“New
Qualified Securities Purchase Price”) for any New Qualified Securities offered
by the Company to Investor pursuant to this Section 12 shall be made at the
issue price received by the Company in the relevant offering and sale and, for
the avoidance of doubt, shall be net of all underwriting discounts. In the case
of an issuance or sale of New Qualified Securities for a consideration in whole
or in part other than cash, including securities acquired in exchange therefor
(other than securities by their terms so exchangeable), the New Qualified
Securities Purchase Price shall be deemed to be the fair value thereof as
determined from the methodology implied in the definitive documents in
connection with such an issuance, which methodology and calculations the Company
shall provide to Investor along with the Issuance Notice.
          (c) Issuance Notice. In the event the Company proposes to undertake an
issuance of New Qualified Securities, it shall give the Investor written notice
(an “Issuance Notice”) of such intention describing the type of New Qualified
Securities, and their price and the general terms upon which the Company
proposes to issue such New Qualified Securities and any other information
provided to other potential subscribers or investors of such New Qualified
Securities. The Issuance Notice shall be provided at least three (3) Business
Days prior to an issuance of New Qualified Securities (unless such New Qualified
Securities are to be issued for consideration other than cash, in which case the
Issuance Notice shall be provided at least 48 hours prior to the issuance of New
Qualified Securities).
          (d) Purchase by Investor. Investor shall have until the later of
(i) two (2) Business Days (or if longer, such other period specified in the
Issuance Notice) from the date the Issuance Notice is given and (ii) the date
and time by which other potential investors or subscribers have to commit to the
purchase of New Qualified Securities

- 18 -



--------------------------------------------------------------------------------



 



(the “Lapse Date”) to indicate whether it shall purchase the Investor’s pro rata
share of such New Qualified Securities (as determined in Section 12(a) hereof)
for the New Qualified Securities Purchase Price upon the terms specified in the
Issuance Notice by giving written notice to the Company that states therein the
quantity of New Qualified Securities to be purchased. The failure of Investor to
respond by the relevant Lapse Date shall constitute a waiver by the Investor of
its rights under this Section 12 with respect to such offering of New Qualified
Securities, but shall not affect its pre-emptive right with respect to any
subsequent offering (including any material modification of the previously
waived offering). The Investor may condition its agreement to purchase New
Qualified Securities on the consummation of the offering and sale of New
Qualified Securities giving rise to its pre-emptive right and/or upon the
receipt of any applicable regulatory approvals, consents or reviews, but (i) any
such purchase or agreement to purchase New Qualified Securities shall be subject
in all respects to the rules and regulations of the New York Stock Exchange
(while the Company is so listed), including any applicable rules requiring the
approval by the stockholders of the Company with respect to the issuance of more
than 19.99% of the outstanding shares of Common Stock and (ii) if any regulatory
approvals, consents or reviews are required prior to the Investor’s purchase of
such New Qualified Securities (including approvals of the Company’s stockholders
with respect to such issuance under the rules and regulations of the New York
Stock Exchange) and such approval, consent or conclusion of review is not
reasonably expected to have been received prior to the intended date of issuance
of New Qualified Securities, the Company may proceed with the sale of New
Qualified Securities as set forth in the Issuance Notice without simultaneously
issuing New Qualified Securities to the Investor so long as (A) the Investor’s
pro rata share of such New Qualified Securities is set aside and duly reserved
by the Company for such subsequent issuance to the Investor and (B) such New
Qualified Securities are issued to the Investor promptly upon the Investor or
such issuance having obtained such applicable stockholder or regulatory
approvals or consents or the conclusion of such applicable review.
          (e) Sales by the Company. Upon the expiration of the period provided
for in Section 12(d) for the Investor to agree to purchase New Qualified
Securities, the Company may sell New Qualified Securities with respect to which
Investor’s pre-emptive rights under this Section 12 were not exercised during
the one hundred and eighty (180) days following such expiration, at a price and
upon terms not more favorable to the purchasers thereof than specified in the
Issuance Notice. To the extent that the Company has not actually sold such New
Qualified Securities within such one hundred and eighty (180) day period, the
waiver of the Investor with respect to such offering of New Qualified Securities
shall expire and the Company shall not thereafter issue or sell any New
Qualified Securities, without first again offering such securities to the
Investor in the manner provided in this Section 12.
          (f) Cooperation. The Company and Investor shall cooperate in good
faith to facilitate the exercise of the Investor’s pre-emptive rights hereunder,
including securing any required approvals or consents for the issuance of New
Qualified Securities to Investor and cooperation in the filing of any applicable
regulatory approvals (including CFIUS) by the Company or the Investor and any
applicable stockholder approvals (including, but not limited to any required
under the rules and regulations of the New York Stock Exchange) in a manner that
does not jeopardize the timing, marketing, pricing or execution of any offering
of the Company’s securities.
          (g) Limitation of Rights. Notwithstanding the above, nothing set forth
in this Section 12 shall confer upon the Investor the right to purchase any
securities of the Company other than New Qualified Securities.
          (h) Termination of Preemptive Rights. Anything to the contrary in this
Section 12 notwithstanding, the preemptive right to purchase New Qualified
Securities granted by this Section 12 shall terminate and no longer be available
to Investor to exercise in the event that Investor breaches any of its material
obligations under this Agreement and if such breach is contested by Investor,
only upon a final determination by a competent authority pursuant to this
Agreement finding that Investor breached such obligations hereunder.
          Section 13. Securities Act Restrictions.
          The Registrable Shares are restricted securities under the Securities
Act and may not be offered or sold except pursuant to an effective registration
statement, Rule 144 or an available exemption from registration under the
Securities Act. The Company may impose stop-transfer instructions with respect
to any Registrable Shares that are to be transferred in contravention of this
Agreement. Any certificates representing the Registrable Shares may

- 19 -



--------------------------------------------------------------------------------



 



bear a legend (and the Company’s share registry may bear a notation) referencing
the restrictions on transfer contained in this Agreement, until such time as
such securities have ceased to be (or are to be transferred in a manner that
results in their ceasing to be) Registrable Shares. Subject to the provisions of
this Section 13, the Company will replace any such legended certificates with
unlegended certificates promptly upon surrender of the legended certificates to
the Company or its designee, in order to facilitate a lawful transfer or at any
time after such shares cease to be Registrable Shares.
          Section 14. Transfers of Rights and Shares.
          (a) Subject to the requirements of Section 13 and this Section 14(a),
Investor may transfer to a Permitted Transferee (i) any or all Registrable
Shares (including those that cease to be considered Registrable Shares pursuant
to sub-clause (v)(c) of the definition of “Registrable Shares” in Section 1 of
this Agreement) that it acquires from the Company hereunder, and (ii) subject to
Section 14(e), any or all rights under this Agreement. Upon such transfer and
assignment, such Permitted Transferee shall, together with any and all other
such Permitted Transferees and the Investor, also have the rights of the
Investor under this Agreement, but only if the Permitted Transferee signs and
delivers to the Company a written acknowledgment (in customary form and
substance and without the inclusion of any terms more onerous to the Investor
than the terms of this Agreement) that it has joined with the Investor and the
other Permitted Transferees as a party to this Agreement and has assumed the
rights and obligations of the Investor hereunder with respect to the rights
transferred to it in accordance with this Agreement by the Investor. Each
transfer of rights under this Section 14(a) shall be effective when (but only
when) the Permitted Transferee has signed and delivered the written
acknowledgment to the Company. Subject to the proviso contained in
Section 14(b), upon any such effective transfer, the Permitted Transferee shall
automatically have the rights so transferred, and the Investor’s obligations
under this Agreement, and the rights not so transferred, shall continue in full
force and effect.
          (b) In addition to the rights of Investor under Section 14(a), in the
event that Investor transfers any Registrable Shares in accordance with the
terms hereof, Investor (and any subsequent transferee or assignee pursuant to
this Section 14(b) may assign and transfer all or a portion of its rights and
entitlement to cause the Company to register offers and sales of Registrable
Shares under this Agreement (but only with all related obligations), other than
to any of the Company’s competitors identified to Investor in that certain
notice letter delivered to Investor contemporaneously with the execution and
delivery of the Stock Purchase Agreement; provided, that so long as the original
Investor (not including any transferees or assignees) owns any remaining
Registrable Shares, the right to request Demand Registrations and S-3 Shelf
Registrations shall be held only by the original Investor (and not any
transferees or assignees) and under no circumstances shall the Company be
required to provide (i) more than three (3) Demand Registrations and (ii) more
than two (2) S-3 Shelf Registration (or three (3) in the event the Investor
elects to exchange one of its Demand Registration rights for a S-3 Shelf
Registration).
          (c) For the avoidance of doubt, each of the Investor and any Permitted
Transferee shall be able to directly or indirectly transfer, sell, contract to
sell, assign, pledge, convey, lend, hypothecate, grant any option to purchase,
purchase any option to sell, make any short sale or other encumber or dispose of
(including entering into any swap or other arrangement that transfers to
another, in whole or in part, any of the economic consequence of ownership
interests) all or any portion of the Registrable Shares in compliance with
Section 13 hereof. Notwithstanding the foregoing, the Investor and any Permitted
Transferee shall not knowingly transfer all or any portion of the Registrable
Shares to the Company’s competitors identified to Investor in that certain
notice letter delivered to Investor contemporaneously with the execution and
delivery of the Stock Purchase Agreement; provided that the foregoing shall not
restrict Investor from selling any Registrable Shares on any stock exchange or
other electronic communication network used in the buying or selling of
securities, including the New York Stock Exchange, where the identity of the
purchasers on such exchange cannot be determined or controlled by Investor
(unless Investor knows or has reason to know that the purchasers of the
Registrable Shares are among those identified in such notice letter).
          (d) Notwithstanding any other provision of this Agreement, no Person
who acquires securities transferred in violation of this Agreement, or who
acquires securities that are not, or upon acquisition cease to be,

- 20 -



--------------------------------------------------------------------------------



 



Registrable Shares, shall have any rights under this Agreement with respect to
such securities, and such securities shall no longer have the benefits, and the
holder thereof shall not have the rights, afforded hereunder.
          (e) It is understood and agreed that:
          (i) the Investor’s rights under Section 10, Section 11 and Section 12
under this Agreement will not be transferable to any transferee of any
securities other than a Permitted Transferee;
          (ii) the Investor’s rights under Section 10 and Section 11 and the
right to elect to purchase New Qualified Securities pursuant to Section 12 (but
not, for avoidance of doubt, any right to actually purchase such New Qualified
Securities once an election has been made by the Investor, which right may be
exercised pro rata by any Permitted Transferees in proportion to their ownership
of Registrable Shares at the time of such election) shall only be transferable
to the Permitted Transferee to the extent all Shares then held by the Investor
have been transferred to such Permitted Transferee (and in such event, such
Permitted Transferee shall have entered into an agreement with the Company as
set forth in Section 14(a) above).
          Section 15. Miscellaneous.
          (a) Notices. All notices or other communications required or permitted
to be given under this Agreement shall be in writing in both Chinese and English
and shall be deemed to have been fully given on the date delivered by hand or by
a generally recognized courier service (with relevant fees prepaid), or by other
messenger (or, if delivery is refused, upon presentment) or upon receipt by
facsimile transmission (provided, that the confirmation of such facsimile
transmission is delivered by hand or by a generally recognized courier service
to the addressee of the facsimile within five (5) days of the delivery of the
facsimile), or upon delivery by registered or certified mail (return receipt
requested), postage prepaid, to the parties at the following addresses (or at
such other address as such party may designate by fifteen (15) days’ advance
written notice to the other party to this Agreement given in accordance with
this Section 15(a).
If to the Company:
ION Geophysical Corporation
2105 CityWest Blvd. Suite 400
Houston, Texas 77042-2839
United States of America
Attention:           Mr. David L. Roland
Facsimile:           (+001-281) 879 3600
If to the Investor:
BGP Inc., China National Petroleum Corporation
No. 189, West Fanyang Street,
Zhou Zhou 072751, Hebei
People’s Republic of China
Attention:           Mr. Huasheng Zheng
Facsimile:           (+86-10) 8120 1392
          (b) No Waivers. No waiver of any provision of this Agreement shall be
effective unless set forth in a written instrument signed by the party waiving
such provision. No failure or delay by a party in exercising any right, power or
remedy under this Agreement shall operate as a waiver thereof, nor shall any
single or partial exercise of any right, power or remedy hereunder preclude any
further exercise thereof or the exercise of any other

- 21 -



--------------------------------------------------------------------------------



 



right, power or remedy. Without limiting the foregoing, no waiver by a party of
any breach by any other party of any provision hereof shall be deemed to be a
waiver of a subsequent breach of that or any other provision hereof.
          (c) Assignment. Neither party to this Agreement may, whether by
contract, operation of law or otherwise, assign any of its rights or delegate
any of its obligations under this Investor Rights Agreement without the prior
written consent of the other party hereto, and any purported assignment without
such consent shall be void and without effect, except for (i) an assignment, in
the case of a merger or consolidation where such party is not the surviving
entity, or a sale of substantially all of its assets, to the entity which is the
survivor of such merger or consolidation or the purchaser in such sale or (ii) a
transfer or assignment by Investor in accordance with Section 14 pursuant to the
terms contained therein.
          (d) Parties in Interest; No Third-Party Beneficiaries. This Agreement
shall inure to the benefit of and be binding upon the parties hereto and their
respective successors and permitted assigns. Nothing contained in this
Agreement, expressed or implied, is intended to confer upon any Person or entity
other than the Company and the Investor (and any Permitted Transferee to which
an assignment is made in accordance with this Agreement), any benefits, rights,
or remedies (except as specified in Section 9 hereof).
          (e) Governing Law: Dispute Resolution. This Agreement will be governed
by and construed in accordance with the laws of the State of New York, without
giving effect to the conflict of laws principles thereof.
          (i) Each of the parties hereto agrees all disputes arising among the
parties in connection with this Agreement, or the breach, termination,
interpretation or validity thereof, shall be finally settled by the Hong Kong
International Arbitration Centre (the “HKIAC”) pursuant to UNCITRAL Rules with
the Company, on the one hand, being entitled to designate one arbitrator, and
with the Investor, on the other hand, being entitled to designate one
arbitrator, while the third arbitrator will be selected by agreement between the
two designated arbitrators or, failing such agreement, within 10 calendar days
of initial consultation between the two arbitrators, by the HKIAC pursuant to
its arbitration rules. If any party fails to designate its arbitrator within 20
calendar days after the designation of the first of the three arbitrators, the
HKIAC shall have the authority to designate any Person whose interests are
neutral to the parties as the second of the three arbitrators. The arbitration
shall be conducted in English. To the extent consistent with UNCITRAL Rules,
each of the parties hereto shall cooperate with the others in provision of
information during any discovery process relating to arbitrations in connection
with the Transaction Documents. The parties hereto further agree that, to the
extent consistent with UNCITRAL Rules, the parties shall be entitled to seek
temporary and permanent injunctive relief from the arbitrators without the
necessity of proving actual damages and without posting a bond or other
security.
          (ii) Each of the parties hereto agrees that notice may be served upon
such party at the address and in the manner set forth for such party in
Section 15(a).
          (iii) To the extent permitted by applicable laws, each of the parties
hereto hereby unconditionally waives trial by jury in any legal action or
proceeding relating to this Agreement or the transactions contemplated hereby.
          (f) Counterparts; Effectiveness. This Agreement (or any agreement that
amends, modifies or supplements this Agreement) may be executed in any number of
counterparts and by the parties in separate counterparts, including counterparts
transmitted by telecopier or facsimile, in Chinese or English, each of which
when so executed shall be deemed to be an original and all of which when taken
together shall constitute one and the same agreement.
          (g) Entire Agreement. This Agreement shall constitute the entire
agreement between the parties hereto with respect to the subject matter hereof
and shall supersede all previous covenants, agreements, undertakings, promises,
obligations, representations, warranties, understandings, arrangements,
communications, negotiations and understandings, oral or written, of any nature
among the parties relating to such subject matter.

- 22 -



--------------------------------------------------------------------------------



 



          (h) Headings and Captions. The section and paragraph headings and
table of contents contained in this Agreement are for reference purposes only
and shall not in any way affect the meaning or interpretation of this Agreement.
          (i) Severability. The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof. If any
provision of this Agreement, or the application thereof to any Person or any
circumstance, is found to be invalid or unenforceable: (a) a suitable and
equitable provision shall be substituted therefor in order to carry out, so far
as may be valid and enforceable, the intent and purpose of such invalid or
unenforceable provision and (b) the remainder of this Agreement and the
application of such provision to other Persons or circumstances shall not be
affected by such invalidity or unenforceability, nor shall such invalidity or
unenforceability affect the validity or enforceability of such provision, or the
application thereof, in any other jurisdiction.
          (j) Additional Registration Rights. The Company agrees that it shall
not grant any registration rights to any third party (i) unless such rights are
expressly made subject to the rights of the Investor in a manner consistent with
this Agreement or (ii) if such registration rights are senior to, or take
priority over, the registration rights granted to the Investor under this
Agreement.
          (k) Amendments. Any provision of this Agreement may be amended or
waived if, and only if, such amendment or waiver is in writing and signed, in
the case of an amendment, by the Company and the Investor (and any permitted
assigns and transferees, as the case may be), or, in the case of a waiver, by
the party against whom the waiver is to be effective. Any amendment or waiver in
accordance with this Section 15(k) shall be binding on all parties hereto,
including all of their successors and permitted assigns and transferees, even if
they do not execute any consent with respect to such amendment or waiver.
          (l) Confidentiality. Each of the Company and the Investor agrees to,
and shall cause their respective agents, representatives, Affiliates, employees,
officers and directors to: (i) treat and hold as confidential (and not disclose
or provide access to any Person to) information relating to trade secrets,
processes, patent applications, product development, price, customer and
supplier lists, pricing and marketing plans, policies and strategies, details of
client and consultant contracts, operations methods, product development
techniques, business acquisition plans, new personnel acquisition plans and all
other confidential or proprietary information with respect to the other party’s
business, (ii) in the event that a party or any such agent, representative,
Affiliate, employee, officer or director of such party becomes legally compelled
to disclose any such information, provide the other party with prompt written
notice of such requirement so that any other party may seek a protective order
or other remedy or waive compliance with this Section 15(l), and (iii) in the
event that such protective order or other remedy is not obtained, or the other
party waives compliance with this Section 15(l), furnish only that portion of
such confidential information which is legally required to be provided and
exercise its reasonable best efforts to obtain assurances that confidential
treatment will be accorded such information. Each party agrees and acknowledges
that remedies at law for any breach of its obligations under this Section 15(l)
are inadequate and that in addition thereto, the other party shall be entitled
to seek equitable relief, including injunction and specific performance, in the
event of any such breach. Each party shall cause its respective successors and
assigns with respect to any Shares transferred hereunder and rights transferred
hereunder to be specifically bound by this Section 15(l).
          (m) Specific Performance. The parties agree and acknowledge that, in
addition to the rights to equitable relief set forth in Section 15(l) above,
either party shall be entitled to an injunction or injunctions or other
equitable relief to prevent any breach or threatened breach of this Agreement or
to enforce specifically any of the terms and provisions hereof.
          (n) Termination. Other than certain termination provisions applicable
to particular Sections of this Agreement that are specifically provided for
elsewhere herein, this Agreement shall terminate (i) upon the mutual written
agreement of the Company and the Investor or (ii) at such time as the Investor
no longer beneficially owns any securities.

- 23 -



--------------------------------------------------------------------------------



 



          (o) New York Stock Exchange. References in this Agreement to the “New
York Stock Exchange” and the rules and regulations thereof shall be deemed to
refer to the principal national securities exchange on which the Company’s
Shares of Common Stock are then listed or admitted or quoted for trading (and
the rules and regulations thereof) if the Company Shares are no longer listed on
the New York Stock Exchange.
[Remainder of page intentionally left blank]

- 24 -



--------------------------------------------------------------------------------



 



          In Witness Whereof, this Investor Rights Agreement has been duly
executed by each of the parties hereto as of the date first written above.

            ION GEOPHYSICAL CORPORATION
      By:   \s\ David L. Roland         Name:   David L. Roland        Title:  
Senior Vice President and General Counsel        BGP INC., CHINA NATIONAL
PETROLEUM CORPORATION
      By:   \s\ Wang Tiejun         Name:   Wang Tiejun        Title:  
President and Executive Director     

 